                                                                                                  TILED
                                                                                          U.S. DISTRICT CQURi
                                                                                             SAVAHHAH OIV.
                                  IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF GEORGU                                         PH 2= 15
                                          SAVANNAH DIVISION

                                                                                       CLERK.
REEVES CONSTRUCTION COMPANY,                                                                SO.DI

                     Plaintiff,

V.                                                               Civil Action No.: CV418-073

BAKER CONSTRUCTORS, INC.,
STOY MARLOW,and
BRIAN REGENHARDT,

                     Defendants.

                                                 ORDER

         BEFORE THE COURT is Defendant Baker Constructors, Inc.'s("BCI")Motion to File Its Motion

to Compel Arbitration and Stay Discovery Under Seal. BCI moves pursuant to S.G. Ga. L.R. 79.7 to file

its motion under seal because the motion relies upon and incorporates confidential information, notably an

asset purchase agreement. BCI requests that its filing remain permanently sealed because disclosure ofthe

asset purchase agreement has the high potential to cause economic harm to Plaintiff, BCI, and third-parties.

The Court agrees and finds that temporary sealing of this filing is not adequate to protect the interest at

stake.


         FOR GOOD CAUSE SHOWN, BCI's motion is hereby granted. BCI is granted leave to file its

Motion to Compel Arbitration and Stay Discovery under seal with the Clerk ofthe Court, such motion and

its included exhibits to remain permanently sealed.

         SO ORDERED, THIS 7^ ^ DA Y OF OCTOBER,2018.


                                                   ONORABLE JAMES E. GRAHAM
                                                 Uidted States Magistrate Judge
Order prepared by:
George T. Major, Jr.
Georgia Bar No. 358925
OLIVER MANER LLP
P.O. BoxIOI86
Savannah, Georgia 31412
(912) 236-3311
gmajor@ollvernianer.coni
